Exhibit 10.22

AGREEMENT

This Agreement is made this 1st day of April, 2005 by and among The PBSJ
Corporation (“PBSJ”), a corporation organized under the laws of the state of
Florida, and Rosario Licata (“Licata”), an individual.

Recitals

WHEREAS, on March 31, 2005, Licata voluntarily tendered her resignation as
Accounting Manager, effective immediately upon receipt by PBSJ; and

WHEREAS, PBSJ has accepted the resignation of Licata as Accounting Manager,
effective March 31, 2005; and

WHEREAS, Licata is a participant of The PBSJ Employee Profit Sharing and Stock
Ownership Plan and Trust (the “Plan”); and

WHEREAS, each party to this Agreement enters into this Agreement freely and
voluntarily, and either upon the advice of counsel or after having been afforded
ample opportunity to seek the advice of counsel;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1. Licata hereby assigns, conveys and transfers to PBSJ any and all interests he
now or hereafter has in the Plan, or any other benefit plan established by PBSJ,
and Licata agrees that, immediately upon delivery of any check(s) or other
payments representing any distribution of funds from the Plan, or any other
benefit plan established by PBSJ, to Licata, Licata will immediately and
unconditionally endorse such check(s) or transfer such amounts to PBSJ, without
restriction.

2. Licata represents and warrants to PBSJ that she does not own, directly or
indirectly, any shares of the capital stock of PBSJ.

3. In the event that the total value of Licata’s total distribution(s) from the
PBSJ 40l(k) profit sharing plan exceeds the total amount of misappropriated
funds taken by and/or used for the benefit of Licata, as determined by an audit
to be conducted by the PBSJ Audit Committee, the difference shall be refunded to
Licata;

4. In the event that the total value of Licata’s total distribution(s) from the
PBSJ 40l(k) profit sharing plan is less than the total amount of misappropriated
funds taken by and/or used for the benefit of Licata, as determined by an audit
to be conducted by the PBSJ Audit Committee, the difference shall be paid by
Licata to PBSJ in a manner and at a time to be determined solely in the
discretion of PBSJ;



--------------------------------------------------------------------------------

5. Licata agrees that, in regard to the calculations contemplated by paragraphs
3 and 4 above, the determination of the PBSJ Audit Committee shall be final and
binding on her.

6. Licata agrees to relinquish any and all ownership and equity she has in the
real properties located at: 2751 South Ocean Drive, N404, Hollywood, Florida
33019, and 4000 Collins Avenue, At. 201, Miami Beach, Florida, to PBSJ. The
parties agree that Licata shall have the right to keep the real property located
at 19010 SW 188th Street, Miami, Florida 33187.

Licata hereby irrevocably makes, constitutes and appoints John Zumwalt, signing
singly, with full power of substitution (the “Attorney”), to be Licata’s true
and lawful Attorney-In-Fact for his, and in his name, place and stead to do each
and all of the following acts on behalf of Licata: (i) to endorse such checks
and transfer such amounts referenced in paragraph 1. above, and (ii) to appoint,
in writing, any person or persons, either natural or juridical, as additional
Attorneys-In-Fact for the undersigned with the powers so designated in such
appointment. Licata hereby ratifies and confirms all that said Attorney shall
lawfully do or cause to be done by virtue hereof; and Licata hereby waives any
and all notice of any such actions or transactions and furthermore agrees and
covenants with any and all persons, partnerships, corporations or entities that
Licata will be bound by actions or transactions entered into in reliance on this
Power of Attorney, even if such actions or transactions shall have been
performed or executed after the revocation of this Power of Attorney unless such
revocation shall have been effectively communicated in writing to the Attorney.
The undersigned agrees to hold harmless the Attorney for all actions taken by
Attorney pursuant to this Power of Attorney other than for Attorney’s gross
negligence or intentional misconduct. The parties acknowledge that the Power of
Attorney provided for here is irrevocable and coupled with an interest.

Licata hereby resigns from any and all positions that she holds with PBSJ or any
of its affiliates, effective as of March 31, 2005.

Licata agrees to fully cooperate with PBSJ in order to carry out and accomplish
the full intent and purposes of this Agreement.

Nothing in this Agreement shall be construed to constitute any party to this
Agreement a partner, joint venturer or agent of any other party to this
Agreement. No party to this Agreement shall have, or represent itself as having,
any authority to bind another party to this Agreement in any respect.

No provision of this Agreement shall be interpreted or construed against any
party because that party or its legal representative drafted it.



--------------------------------------------------------------------------------

All disputes between the parties shall be governed by — and this Agreement shall
be construed in accordance with — the laws of the state of Florida, without
regard to its principles of conflicts of laws.

No provision of this Agreement may be changed, waived or amended except in a
writing signed by the parties. No failure or delay in exercising any right or
remedy shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy preclude any other exercise of such right or remedy. A
waiver in writing of any default shall apply only to the specific default
identified in the waiver and shall not extend to any other defaults, whether or
not of a similar nature.

This Agreement contains the entire understanding of the parties regarding
Licata’s 401(k) profit sharing account. It supersedes all previous agreements
and understandings between the parties regarding those matters. Each party
specifically acknowledges and agrees that it has neither made nor relied upon
any representation in entering this Agreement other than those specifically set
forth above.

NOW THEREFORE, the undersigned have executed this Agreement as of the day and
year first written above.

 

THE PBSJ CORPORATION By:   /s/ John Zumwalt, III

Name:

Title:

 

 

/s/ Rosario Licata Rosario Licata